 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    BENNETT GRIMES,                                   Case No. 2:19-cv-00663-GMN-GWF
12                       Petitioner,                    ORDER
13           v.
14    BRIAN WILLIAMS, et al.,
15                       Respondents.
16

17          Petitioner has paid the filing fee. The court has reviewed the petition for a writ of habeas

18   corpus under Rule 4 of the Rules Governing Section 2254 Cases in the United States District

19   Courts. The court will dismiss ground 1. The court will serve the petition upon respondents for a

20   response to the remaining grounds.

21          Ground 1 is a claim that the state district court erred in the state post-conviction

22   proceedings both by not providing any reasons for its denial of the post-conviction petition, and

23   by not drafting its own findings of fact, conclusions of law, and order. Claims of error in the state

24   post-conviction proceedings are not addressable in federal habeas corpus. Franzen v. Brinkman,

25   877 F.2d 26, 26 (9th Cir. 1989). The court dismisses ground 1.

26          Petitioner has filed a motion for appointment of counsel (ECF No. 2). Whenever the court

27   determines that the interests of justice so require, counsel may be appointed to any financially

28   eligible person who is seeking habeas corpus relief. 18 U.S.C. § 3006A(a)(2)(B). “[T]he district
                                                        1
 1   court must evaluate the likelihood of success on the merits as well as the ability of the petitioner

 2   to articulate his claims pro se in light of the complexity of the legal issues involved.” Weygandt

 3   v. Look, 718 F.2d 952 (9th Cir. 1983). There is no constitutional right to counsel in federal

 4   habeas proceedings. McCleskey v. Zant, 499 U.S. 467, 495 (1991). The factors to consider are

 5   not separate from the underlying claims, but are intrinsically enmeshed with them. Weygandt,

 6   718 F.2d at 954. After reviewing the petition, the court finds that appointment of counsel is not

 7   warranted.

 8           IT THEREFORE IS ORDERED that the clerk of the court shall file the petition for a writ

 9   of habeas corpus pursuant to 28 U.S.C. § 2254.

10           IT FURTHER IS ORDERED that ground 1 of the petition is DISMISSED.

11           IT FURTHER IS ORDERED that the clerk shall add Aaron Ford, Attorney General for

12   the State of Nevada, as counsel for respondents.

13           IT FURTHER IS ORDERED that the clerk shall electronically serve upon respondents a

14   copy of the petition and this order. In addition, the clerk shall return to petitioner a copy of the

15   petition.

16           IT FURTHER IS ORDERED that respondents will have sixty (60) days from the date on

17   which the petition was served to answer or otherwise respond to the petition. Respondents shall

18   raise all potentially available affirmative defenses, including untimeliness, lack of exhaustion, and

19   procedural default, in an initial motion to dismiss. The court will not entertain successive

20   motions to dismiss.
21           IT FURTHER IS ORDERED that if respondents file and serve an answer, then they must

22   comply with Rule 5 of the Rules Governing Section 2254 Cases in the United States District

23   Courts. Petitioner then will have forty-five (45) days from the date on which the answer is served

24   to file a reply.

25           IT FURTHER IS ORDERED that if respondents file a motion, then petitioner will have

26   forty-five (45) days to file a response to the motion, and respondents will have twenty-one (21)
27   days from the date of filing of the response to file a reply.

28
                                                         2
 1          IT FURTHER IS ORDERED that, notwithstanding Local Rule LR IC 2-2(g), paper copies

 2   of any electronically filed exhibits need not be provided to chambers or to the staff attorney,

 3   unless later directed by the court.

 4          IT FURTHER IS ORDERED that petitioner's motion for appointment of counsel (ECF

 5   No. 2) is DENIED.

 6          DATED: June 15, 2019
 7                                                                ______________________________
                                                                  GLORIA M. NAVARRO
 8                                                                Chief United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
